I concur. From the facts alleged in the complaint, — and as against the demurrer the allegations of the complaint are deemed to be true, — the case amounts to a criminal misappropriation as defined in the Penal Code. And the evident intention of the framers of the constitutional provision in question was, that such misappropriations only should render the directors or trustees of corporations and joint-stock associations liable, and does not refer to cases arising from bad investments made by such trustees or directors, through lack of good business judgment or otherwise, unaccompanied by any criminal intention.